Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the combination of silicon dioxide and aluminum oxide as the inorganic compound thickener in the reply filed on 11/05/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Examination
	Claims 1-15 are pending and currently under examination.
	Applicant claims an aqueous herbicidal composition comprising one or more low water solubility herbicides, such as the PPO inhibitor herbicide flumioxazin, in an amount of 0.10-50 wt% and more specifically about 44 wt%.  The aqueous herbicidal composition also comprises hydroxyethyl cellulose in an amount of 0.01-1.0 wt%, inorganic compounds, such as the combination of silicon dioxide and aluminum oxide, in amounts of 0.5-2.90 wt% and 0.1-0.75 wt%, respectively, an acrylic graft copolymer, a preservative, a silicone emulsion, an antifreeze and potassium salt of a polyoxyethylene tristyrylphenol phosphate nonionic surfactant.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite “a 35% acrylic graft copolymer” and “19.3% 1, 2- benzithiazolin-3-one”, but each claim does not explicitly recite how that percentage is determined.  For example it is not clear whether 35% and 19.3% are based upon w/w, w/v or v/v per total of the aqueous herbicidal formulation, or if the percentage pertains to just the percentage of each component in the original component composition provided to make the final aqueous herbicidal composition.  The indefiniteness of these percentages is compounded in the latter claim because claim 13 recites “4.5% w/w of a 35% acrylic graft copolymer” and “0.50% w/w of 19.3% 1, 2- benzithiazolin-3-one”.  Thus, claims 12 and 13 are indefinite because one of ordinary skill in the art would not have been able to ascertain the true metes and bounds of these claims in order to avoid infringing them.  Appropriate correction is requested.  For purposes of examination, the 35% and 19.3% will be deemed to designate the concentrations of the acrylic graft copolymer and 1,2-benzithiazolin-3-one in the component source formulations, not based upon the aqueous pesticidal composition as a whole.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka et al. (US 2007/0066486 A1) in view of Anderson et al. (US 2015/0141249 A1, of record).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kawanaka et al. teaches an aqueous pesticidal formulation that may contain glyphosate and a water-insoluble solid pesticidal ingredient, along with nonionic surfactants, that include salts of polyoxyalkylene alkyl ether phosphate esters and salts of polyoxyalkylene polystyrylphenyl ether phosphate esters and thickeners (abstract).  The water-insoluble solid pesticidal active may be present at 0.5 to 50 w/v% and may be flumioxazin (para [0007], [0011]).  Kawanaka et al. exemplifies an aqueous flumioxazin suspension that contains approximately 46.9% flumioxazin, 0.26% aluminum oxide thickener and approximately 1.3% fumed silica (silicon dioxide) thickener (para [0099], Aerosil COK84= 5:1 mixture of fumed silica and aluminum oxide).  Kawanaka et al. teach that the thickener can be a water soluble polymer, such as a water soluble saccharide and teach that a combination of the water-soluble saccharide and an inorganic fine powder, such as one containing both silica and aluminum oxide, is preferable (para [0028], [0032]). The total content of the thickener is preferably 0.1-5 w/v%, giving amounts of thickener that fall within or overlap with the claimed percentages of thickener recited in the claims (para [0034]).  Kawanaka et al. further teaches that the aqueous pesticidal suspension contains an antifreeze, such as propylene glycol, an antifoaming agent, such as a silicone emulsion, a dispersant, such as alkoxylated styrylphenol phosphate surfactants and a preservative (para [0037], [0099], claim 6).  Kawanaka et al. further teach that the formulation may be used as an herbicide for a crop field, fallow field, ridge between paddy fields, orchard, pasture, lawn, forest and non-cultivated land (para [0054]).  Glyphosate may also be added to the formulation (para [0046]).

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Kawanaka et al. suggest the aqueous flumioxazin suspension as discussed above, but fail to specifically teach that the water soluble saccharide is hydroxyethyl cellulose.  The teachings of Anderson et al. help to cure these deficits.
Anderson et al. teach a stable aqueous suspension of a substantially water insoluble herbicide (abstract, [0005]).  Anderson et al. teach the inclusion of a thickener/anti-settling agent to provide stability to the composition at a concentration of about 0.05 wt% to about 5 wt%, which thickener may be hydroxyethyl cellulose (para [0114]).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawanaka et al. and Anderson et al. because both references are directed to aqueous water insoluble herbicide suspension formulations.  Furthermore, as Kawanaka et al. teach that the thickeners included in formulation may be water soluble saccharides and Anderson et al. suggests the inclusion of the water soluble saccharide hydroxyethyl cellulose for use for the same thickening purpose, it would have been obvious to one of ordinary skill in the art to include the hydroxyethyl cellulose thickener of Anderson et al. in the Kawanaka et al. formulation.  One of ordinary skill in the art would have been motivated to do so because Anderson et al. teaches that inclusion of thickeners within the aqueous water insoluble herbicide suspension, such as hydroxyethyl cellulose, results in stabilization of the formulation, and would have done so with a reasonable expectation of success because hydroxyethyl cellulose is a species that fits within the genus of water soluble saccharides taught by Kawanaka et al.
	Regarding the concentrations of flumioxazin, hydroxyethyl cellulose, silicon dioxide and aluminum oxide, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Additionally, based upon the teachings of Kawanaka et al., it would have been obvious to add glyphosate to the composition and to utilize this formulation to control weeds.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka et al. (US 2007/0066486 A1) and Anderson et al. (US 2015/0141249 A1, of record) as applied to claims 1-11 and 14-15 above, and further in view of Bussman et al. (US 2008/0274154 A1).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Kawanaka et al. and Anderson et al. suggest the formulation and method of claims 1-11 and 14-15.   Kawanaka et al. further teach inclusion of a silicon emulsion anti-foaming agent at 0.001 to 3 w/v%, an isothiazolin-3-one derivative preservative at 0.01 to 5 w/v%, antifreeze agent, such as propylene glycol at 0.5-30 w/v% (para [[0038]). Anderson et al. further teach that a wetter, such as N-octadecylsulfo-succinamate or ammonium lauryl sulfate may be used in the composition (para [0108]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Kawanaka et al. and Anderson et al. suggest the aqueous flumioxazin suspension of claims 1-11 and 14-15, but fail to specifically teach inclusion of an acrylic graft copolymer.  The teachings of Bussman et al. help to cure these deficits.
Bussman et al. teach aqueous pesticidal dispersions (abstract).  Bussman et al. teaches that providing a combination of an acrylic graft copolymer surfactant along with an alkoxylated polyarylphenol phosphate ester surfactant results in a surprising degree of stabilization of a high concentration of lipophilic and/or hydrophobic active material in an aqueous liquid (abstract, para [0012]).  The acrylic graft copolymer surfactant may be present at 0.1-5 wt% and the alkoxylated polyarylphenol phosphate ester surfactant may be present at 0.1-5wt% (claim 1).  The composition may contain the preservative 1,2-benzisothiazol-3(2H)-one (abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawanaka et al., Anderson et al. and Bussman et al. because all references are directed to aqueous pesticidal suspensions/dispersions.  It would have been obvious to one of ordinary skill in the art to utilize the acrylic graft copolymer surfactant of Bussman et al. in combination with the alkoxylated polyarylphenol phosphate ester surfactant of Kawanaka et al., in order to provide additional stability to the water insoluble flumioxazin active of Kawanaka et al. Based upon the teachings of Bussman et al., one of ordinary skill in the art would have had a reasonable expectation of success in doing so.
Regarding the concentrations of flumioxazin, preservative, the propylene glycol antifreeze, silicone emulsion antifoaming agent, thickeners, acrylic graft copolymer and alkoxylated polyarylphenol phosphate surfactant, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Additionally, as Anderson et al. teach providing alkylphenol ethoxylate free nonionic wetter, including such a wetter in the formulation of Kawanaka et al. would have been prima facie obvious.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15, 17 and 19-22 of copending Application No. 16/140905 (hereinafter ‘915). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-15, 17 and 19-22 of ‘915 teach an aqueous flumioxazin composition that also contains a silicone emulsion antifoaming agent, hydroxyethyl cellulose thickener, aluminum oxide thickener, fumed silica (silicon dioxide) thickener, a propylene glycol antifreeze a 1,2-benzisothiazolin-3-one preservative, a potassium salt of a polyoxyethylene polyarylphenol phosphate surfactant, and an acrylic graft copolymer surfactant all in concentrations that overlap or encompass the claimed concentration of the same components in the instant claims. The claims of ‘915 additionally require inclusion of a wetting agent and glyphosate and a method of use of the composition for controlling weeds. As the disclosure of overlapping concentrations in the co-pending application renders obvious the concentrations in the instant claims, the composition and method of claims 1-15 of the instant application would have been obvious over the disclosure of claims 1-15, 17 and 19-22 of ‘915. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699